EXHIBIT List of Subsidiaries Subsidiary State or Jurisdiction of Incorporation or Organization SCPDistributorsLLC Delaware Superior CommerceLLC Delaware Splash Holdings, Inc. Delaware AllianceTrading,Inc. Delaware SCPAcquisitionCo.LLC Delaware SuperiorPool ProductsLLC Delaware SCPInternational,Inc. Delaware Pool Development LLC Delaware Horizon Distributors, Inc. Delaware POOLCORP Financial Inc. Delaware POOLCORP Financial Mortgage LLC Delaware SCPPoolHoldings,BV Netherlands SCPPool,BV Netherlands SCP(UK)HoldingsLimited United Kingdom SCP(UK)Limited United Kingdom Garden Leisure Products, Ltd United Kingdom Swimming Pool Warehouse Ltd United Kingdom Cascade Swimming United Kingdom Norcal Pool Supplies Ltd United Kingdom BoninConsultoresEServicos,LDA Portugal SCP Pool Portugal LDA Portugal SCP Italy, S.r.l. Italy SCP Europe, SAS France SCP FranceSAS France SCPDistributorsInc. Ontario Superior Pool Products Inc. Ontario 1447123 Ontario Limited Ontario SCP Pool Distributors Spain, S.L. Spain SCP Mexico S.A. de C.V Mexico Les Industries R.P. Inc. Quebec Cypress, Inc. Nevada
